Citation Nr: 1136196	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-49 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a vertebra fracture with traumatic arthritis and degenerative disc disease of the lumbosacral spine, currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from September 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In a brief from the Veteran's representative, Disabled American Veterans (DAV), the DAV raised the issue of entitlement to a finding of loss of use of the bilateral lower extremities, including loss of use of the foot.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was remanded by the Board in October 2010.  For the reasons explained below, it is again necessary to return this case to the RO for further development. This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Board remanded the Veteran's claim for an increased rating for his service-connected low back disability.  At that time, the Board stated that although the Veteran had complaints of low back pain radiating into his thighs, a VA examination in October 2008 showed that there was no definite radiculopathy.  The Board indicated that in light of the October 2008 VA examination, the RO did not consider a separate evaluation for any neurological impairment.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the Board reported that after the October 2008 VA examination, the Veteran, in his January 2009 notice of disagreement, reported that he had numbness in his lower back, testicles, and legs.  Thus, the Board remanded this case so that the Veteran could undergo a new VA examination and the RO could once again consider whether separate compensable ratings were warranted for any nerve damage present.  In this regard, the RO was directed to schedule the Veteran for a VA orthopedic/ neurological examination to determine the current severity of the Veteran's lumbosacral spine disability, to include any neurological manifestations affecting either lower extremity.  The claims folder and a copy of the remand were to be made available to the examiner for review in conjunction with the examination.  The examiner was requested to record pertinent medical complaints, symptoms, and clinical findings, including range of motion testing.  The examiner was further asked to determine the nature, extent, and severity of any associated nerve impairment that may be present.  In addition, the examiner was asked to determine whether, and if so to what extent, the Veteran had experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected lumbosacral spine disability.     

Pursuant to the October 2010 remand, the Veteran underwent a VA examination in November 2010 that was conducted by Mr. R.H., PA-C.  At that time, Mr. H. stated that the Veteran's claims file was not available.  The Board recognizes that in December 2010, an addendum was provided to the November 2010 examination report by a different examiner who noted that he had reviewed the Veteran's claims file; Mr. H. did not provide the addendum because he was no longer in the C&P department.   Nevertheless, the Board notes that although Mr. H. addressed the Veteran's orthopedic problems in the November 2010 VA examination, neither he nor the examiner from the December 2010 addendum addressed the Veteran's neurological problems.  Specifically, neither examiner determined the nature, extent, and severity of any associated nerve impairment that may be present.  In addition, neither examiner determined whether the Veteran had experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected lumbosacral spine disability.  Accordingly, it is the Board's determination that the RO has not complied with the instructions from the October 2010 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must schedule the Veteran for a VA neurological examination to determine the current severity of his lumbosacral spine disability, to include any neurological manifestations affecting either lower extremity.  The examination must be conducted by a physician, preferably a neurologist.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. All indicated testing should be conducted.  The examiner must specifically review the October 2008 and November 2010 VA examination reports.     

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  Specifically, the examiner must determine the nature, extent, and severity of any associated nerve impairment (e.g., radiculopathy) that may be present.  If there is such impairment, the examiner should determine which nerve groups are involved with the radiculopathy, and characterize the overall neurological impairment in each lower extremity as mild, moderate, moderately severe, or severe.

The examiner must also determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected lumbosacral spine disability.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.

A complete rationale for all opinions expressed must be provided.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  Consideration should be given to the assignment of separate ratings for associated neurological abnormalities, to include radiculopathy of either lower extremity, if found.  See Esteban, 6 Vet. App. at 259.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.











The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


